No written opinions were delivered in the Court of Errors, by whom the judgment of the Supreme Court was affirmed, and the judgment of the Oyer and Terminer was reversed ; nor does the vote by which it was reversed appear by the minutes of the court.
The president of the court (Chancellor Halsted) has furnished the reporter with the following memoranda from an endorsement on his notes.
The court resolved unanimously that, as a general rule, the use of figures in an indictment was illegal.
The court resolved, Judges Wall and Speer dissenting, that the indictment was not defective for the use of figures, as therein used.
But the court resolved, Justice Randolph dissenting, that the indictment in this case was otherwise defective, and therefore affirmed the judgment of the Supreme Court.